DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 
Information Disclosure Statement
 The Information Disclosure Statements (IDS) that were submitted on October 24, 2019 and October 30, 2019 are in compliance with 37 CFR 1.97. Accordingly, the IDSs have been considered by the examiner. Initialed copies of the Form 1449 are enclosed herewith.
Specification
The disclosure is objected to because of the following informalities:
Page 6, line 125, “FIG. 4 is a side view” should read “FIG. 4 is a bottom view”
Page 9, line 202, “hemp fiber textile including 10A” should read “hemp fiber textile 10B including”
Page 9, line 203 “polypropylene layer 10B and hemp layer 10A” should read “polypropylene layer 10A and hemp layer 10B”
Page 10, line 226, “measuring lines 300” should read “measuring lines 30”
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because “where the tie-down” should read “wherein the tie-down”.
Claim 13 is objected to because “where the at least one side wall” should read “wherein the at least one side wall”. 
Claim 17 is objected to because “claim 16 further comprising” should read “claim 16, further comprising”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (US 2021/0076577 A1) in view of Ager (US 2015/0047257 A1).
Regarding claim 1, Crum teaches a potting vessel comprising: a cavity having an open end and formed by at least one side wall and a base (page 1, paragraph [0010], lines 1-4 state a flexible container comprising a fabric sack with an enclosed base, a circumference, and an open top), wherein the at least one side wall and the base are comprised of a textile and the textile has a growth aid infused therein (page 3, paragraph [0033], lines 1-5 state insecticides and plant growth enhancing agents chemically bound to the fabric of the container), but is silent regarding and at least two handles affixed to the at least one side wall.
However, Ager teaches a plant container having at least two handles affixed to the at least one side wall (handles 18, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crum’s plant container to 
Regarding claim 2, Crum as modified by Ager teaches the potting vessel of claim 1, and further teaches wherein the textile is selected from the group consisting of polypropylene, hemp, and combinations thereof (page 3, paragraph [0028], lines 1-5, fabric sack made of polypropylene as taught by Crum).
Regarding claim 3, Crum as modified by Ager teaches the potting vessel of claim 2, and further teaches wherein the textile is porous (page 3, paragraph [0028], lines 1-5, fabric sack made of a polypropylene weave or mesh as taught by Crum). 
Regarding claim 4, Crum as modified by Ager teaches the potting vessel of claim 3, and further teaches wherein the textile includes apertures for lateral root growth (woven and mesh textiles contain apertures).
Regarding claim 12, Crum teaches a potting vessel comprising: a cavity having an open end and formed by at least one side wall and a base, wherein the at least one side wall and the base are comprised of a textile (page 1, paragraph [0010], lines 1-4 state a flexible container comprising a fabric sack with an enclosed base, a circumference, and an open top), but is silent on at least two handles affixed to the at least one side wall; and at least one handle affixed to the base.
However, Ager teaches a plant container having at least two handles affixed to the at least one side wall (handles 18, Fig. 1); and at least one handle affixed to the base (page 2, (paragraph [0013]), lines 2-3 state a pair of posterior handles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crum’s plant container to include the handles of Ager in order to improve the ease of handling and transporting the container.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crum as modified by Ager as applied to claims 1-4 above, and further in view of Sutterlin (US 2014/0259912 A1).
Regarding claim 5, Crum as modified by Ager teaches the potting vessel of claim 4, but is silent on wherein the growth aid is infused in the textile via microencapsulation.
However, Sutterlin teaches a plant container (claim 4) wherein the growth aid is infused in the textile via microencapsulation (page 5, paragraph [0064], states phase change materials (used as growth aids) microencapsulated within the textile). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the growth aid of Crum as modified by Ager be infused in the textile via microencapsulation as taught by Sutterlin in order to provide slow release of the growth aid within the container. 
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crum as modified by Ager and Sutterlin as applied to claims 1-5 above, and further in view of Parsonage (US 2017/0027117 A1).
Regarding claim 6, Crum as modified by Ager and Sutterlin teaches the potting vessel of claim 5, but is silent on wherein the growth aid is Aloe Vera.
However, Parsonage teaches a hydrogel for botanical applications wherein the growth aid is Aloe Vera (page 2, paragraph [0027], lines 1-5 state that aloe is a natural fungicide). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Aloe Vera as taught by Parsonage as the preferred growth aid in the vessel of Crum as modified by Ager and Sutterlin in order to provide a more natural and environmentally friendly growth aid.
Regarding claim 7, Crum as modified by Ager, Sutterlin, and Parsonage teaches the potting vessel of claim 6, and teaches further comprising a drawstring encircling the opening of 
Regarding claim 8, Crum as modified by Ager, Sutterlin, and Parsonage teaches the potting vessel of claim 7, wherein the drawstring can be manipulated to close the open end of the cavity (page 3, paragraph [0026], lines 13-14 state a draw string threaded through a tubular aperture at the top of the sack to enable closing the sack as taught by Crum).
Regarding claim 9, Crum as modified by Ager, Sutterlin, and Parsonage teaches the potting vessel of claim 8, but is silent on further comprising a tie-down system positioned at and around the open end of the cavity and affixed to the at least one side wall. However, Ager further teaches a tie-down system positioned at and around the open end of the cavity and affixed to the at least one side wall (FIG. 2B shows hook and loop type fasteners 22, page 3, paragraph [0046], lines 1-8 state that 22 acts as tie-down points). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tie-down system as taught by Ager positioned at and around the open end of the cavity and affixed to the at least one side wall of the vessel of Crum as modified by Ager, Sutterlin, and Parsonage in order to act as tie-down points for branch bending/cropping or hold utility items such as irrigation lines, plant ties, tape, garden sheers, pruners, etc.
Regarding claim 10, Crum as modified by Ager, Sutterlin, and Parsonage teaches the potting vessel of claim 9, and further teaches wherein the tie-down system is removably affixed to the at least one side wall (22 is a hook and loop type fastener as taught by Ager).
Regarding claim 11, Crum as modified by Ager, Sutterlin, and Parsonage teaches the potting vessel of claim 10, and further teaches where the tie-down system is affixed to the at least . 
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crum as modified by Ager as applied to claim 12 above, and further in view of Trabka (US 2009/0025290 A1).
Regarding claim 13, Crum as modified by Ager teaches the potting vessel of claim 12, but is silent on where the at least one side wall includes a plurality of mixing markers.
However, Trabka teaches a plant container where the at least one side wall includes a plurality of mixing markers (page 3, paragraph [0049], line 2 through page 4, lines 1-2 state any variety of printed indicia and can be used to indicate mixing markers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include plurality of mixing markers as taught by Trabka in the at least one side wall of the vessel of Crum as modified by Ager in order to provide a variety of indicia such as instructions or the like for the user.
Regarding claim 14, Crum as modified by Ager and Trabka teaches the potting vessel of claim 13, but is silent wherein the plurality of mixing markers are stitched lines. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the stitched lines with printed indicia, since a simple substitution of one known equivalent element for another would obtain predictable results (both markings or indicia from Trabka and stitched lines would result in the same intention to provide the user with instructions for proper amounts). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 15, Crum as modified by Ager and Trabka teaches the potting vessel of claim 14, and teaches further comprising a drawstring encircling the opening of the cavity (page 
Regarding claim 16, Crum as modified by Ager and Trabka teaches the potting vessel of claim 15, and further teaches wherein the drawstring can be manipulated to close the open end of the cavity (page 3, paragraph [0026], lines 13-14 state a draw string threaded through a tubular aperture at the top of the sack to enable closing the sack as taught by Crum).
Regarding claim 17, Crum as modified by Ager and Trabka teaches the potting vessel of claim 16, but is silent on further comprising a tie-down system positioned at and around the open end of the cavity and affixed to the at least one side wall. 
However, Ager further teaches a tie-down system positioned at and around the open end of the cavity and affixed to the at least one side wall (FIG. 2B shows hook and loop type fasteners 22, page 3, paragraph [0046], lines 1-8 state 22 acts as tie-down points). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tie-down system as taught by Ager positioned at and around the open end of the cavity and affixed to the at least one side wall of the vessel of Crum as modified by Ager and Trabka in order to act as tie-down points for branch bending/cropping or hold utility items such as irrigation lines, plant ties, tape, garden sheers, pruners, etc.
Regarding claim 18, Crum as modified by Ager and Trabka teaches the potting vessel of claim 17, and further teaches wherein the textile is selected from the group consisting of polypropylene, hemp, or combinations thereof (page 3, paragraph [0028], lines 1-5, fabric sack made of polypropylene as taught by Crum).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crum as modified by Ager and Trabka as applied to claims 12-18 above, and further in view of Parsonage and Sutterlin. 
Regarding claim 19, Crum as modified by Ager and Trabka teaches the potting vessel of claim 18, but is silent on wherein the textile further includes Aloe Vera microencapsulations.
However, Parsonage teaches a hydrogel for botanical applications wherein the growth aid is Aloe Vera (page 2, paragraph [0027], lines 1-5 state that aloe is a natural fungicide), and Sutterlin teaches a plant container (claim 4) wherein the growth aid is infused in the textile via microencapsulation (page 5, paragraph [0064], states phase change materials (used as growth aids) microencapsulated within the textile). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Aloe Vera as taught by Parsonage as the preferred growth aid in the vessel of Crum as modified by Ager and Trabka in order to provide a more natural and environmentally friendly growth aid. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the growth aid of Crum as modified by Ager and Trabka be infused in the textile via microencapsulation as taught by Sutterlin in order to provide slow release of the growth aid within the container.
Regarding claim 20, Crum as modified by Ager, Trabka, Parsonage, and Sutterlin teaches the potting vessel of claim 19, and further teaches wherein the textile is porous and includes apertures for lateral root growth (page 3, paragraph [0028], lines 1-5, fabric sack made of a polypropylene weave or mesh, which includes apertures and is porous as taught by Crum).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crosby (US 2012/0073195 A1), Cross (US 2012/0011773 A1), and Reiger (US 6,202,348) teach similar fabric plant containers. 

 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.B./
Examiner, Art Unit 3643        

/Son T Nguyen/Primary Examiner, Art Unit 3643